DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Specification
For the purpose of clarity and to maintain consistency within the disclosure, the following title spelling is suggested: Tyre.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 5-9, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US20130333818A1).
(groove 2', Fig. 19), the circumferential groove has a groove bottom and a pair of groove walls extending from the groove bottom to the tread surface in a tyre radial direction (Fig. 19 groove bottom 2a, groove walls 2b), 
the groove bottom is formed symmetrically with respect to a center line of the circumferential groove in a plan view of the tread portion (shown in Fig. 19)
 and includes a plurality of groove bottom protruding portions protruding outwardly in the tyre radial direction from a groove bottom reference surface defined as a surface parallel to the tread surface at a deepest position of a groove depth of the circumferential groove (Fig. 19, groove protrusions 10),
 each of the groove bottom protruding portions is formed to be symmetrical with respect to a center line of the circumferential groove in a plan view of the tread portion and has a first groove bottom surface extending in the tyre radial direction (Fig. 19, groove protrusions 10)
 the first groove bottom surface includes a first surface portion positioned on one side of the center line of the circumferential groove and a second surface portion positioned on the other side, and an angle between the first surface portion and the second surface portion is in a range of from 20 to 170 degrees in the plan view of the tread portion (shown in Fig. 19(b)) each of the groove bottom protruding portions has a first groove bottom  surface extending in the tyre radial direction (labeled in annotated Fig. 19(a) below) and a second groove bottom surface having an angle larger than that of the first (labeled in annotated Fig. 19(a) below), each of the groove walls includes a plurality of groove wall protruding portions each protruding toward an inner side of the circumferential groove from a groove wall reference surface defined as a surface along the tyre circumferential direction at a widest position of a groove width of the circumferential groove (Fig. 19, groove protrusions 10), and each of the groove wall protruding portions has a first groove wall surface extending in a tyre width direction (labeled in annotated Fig. 19(b) below) and a second groove wall surface having an angle with respect to the tyre width direction larger than that of the first groove wall surface (labeled in annotated Fig. 19(b) below).

    PNG
    media_image1.png
    698
    915
    media_image1.png
    Greyscale

(labeled in annotated Fig. 19(a) above).
	With respect to claim 3, Yamaguchi further teaches , wherein each of the groove bottom protruding portions has a third groove bottom surface substantially parallel to the tread surface and connecting between an outer end in the tyre radial direction of the first groove bottom surface and an outer end in the tyre radial direction of the second groove bottom surface (shown below in further interpretation of Fig. 19, 3rd groove bottom surface is the top of one of the ends of a projection 10 in the width direction and is substantially parallel to the tread surface above it, connecting the 1st groove bottom surface and the 2nd groove bottom surface's top edges).

    PNG
    media_image2.png
    648
    945
    media_image2.png
    Greyscale



With respect to claims 5, 16, and 17, Yamaguchi further teaches wherein each of the first surface portion and the second surface portion is formed by a flat surface (Fig. 19, protrusions 10).
With respect to claims 6, 18, and 19, Yamaguchi further teaches wherein each of the first surface portion and the second surface portion is formed by at least two flat surfaces having different angles with respect to a tyre width direction (labeled in annotated Fig. 19(a) in rejection of claim 1).
With respect to claims 7and 20, Yamaguchi further teaches wherein a height in the tyre radial direction of the first groove bottom surface is not less than 0.5 mm, specificically teaching up to 9.6mm (Fig. 24, P0093-0094, P0163) as calculated below.
0.03(mm^0.5)<=h/(R)^0.5,=0.64(mm^0.5)
R=225mm
0.03*(225mm^0.5)(mm^0.5)<=h<=0.64*(225mm^0.5)(mm^0.5)
15*0.03mm<=h<=0.64*15mm
0.45mm<=h<=9.6mm

With respect to claim 8, Yamaguchi further teaches wherein the first groove bottom surface further includes a third surface portion positioned between the first surface portion and the second surface portion (shown below in new interpretation of Fig. 19, 3rd groove bottom surface is the top of one of the ends of a projection 10 in the width direction and is substantially parallel to the tread surface above it, connecting the 1st groove bottom surface and the 2nd groove bottom surface's top edges).
With respect to claims 9, 19, and 20, Yamaguchi further teaches wherein the third surface portion is perpendicular to the center line of the circumferential groove (Fig. 19b, top portions of projection 10, perpendicular to a vertical line going through the center of the circumferential groove).
With respect to claim 11, Yamaguchi further teaches wherein the third surface portion is formed by a flat surface (Fig. 19).
	With respect to claim 12, Yamaguchi further teaches wherein a length in the tyre width direction of the third surface portion is not more than 60% of a maximum distance in the tyre width direction between the first surface portion and the second surface portion (As shown in Fig. 19a, the width of the third surface portion is clearly at least less than half than the longest or maximum distance between a part of the first surface portion and the second surface portion (i.e. the furthest left portion of the first surface portion to the furthest right portion of the second surface portion which can be considered to extend at least to the center point of the circumferential groove )). 
	With respect to claim 13, Yamaguchi further teaches wherein the pair of the groove walls extend along the tyre circumferential direction (Fig. 19(a) protrusions 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20130333818A1) as applied to claims 1-3 and 8 above further in view of Heinen (US6415835B1).
With respect to claims 4, 14, and 15, Yamaguchi fails to teach wherein the first andsecond groove wall surface is formed by a curved surface, teaching flat surfaces instead (Fig. 19, groove protrusions 10). In the same field of endeavor, pneumatic tires, Heinen teaches a similar protrusion structure with a curved surface for the first and second groove wall surfaces (Abstract, Fig. 7). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to have curved protrusions in order to enhance water flow in the grooves (C3L26-36).
With respect to claim 10, Yamaguchi fails to teach wherein the third groove wall surface is formed by a curved surface, teaching flat surfaces instead (Fig. 19, groove protrusions 10). In the same field of endeavor, pneumatic tires, Heinen teaches a similar protrusion structure with a curved surface for the third groove wall surface (Abstract, Fig. 7). It would have been obvious to one of ordinary skill in the art to (C3L26-36).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/242,703 in view of Yamaguchi (US20130333818A1). The difference between claim 2 of the instant application and claim 1 of the copending application is that the current claim requires that the first groove bottom surface includes a first surface portion positioned on one side of a center line of the circumferential groove and a second surface portion positioned on the other side and an angle between the first surface portion and the second surface portion is in a range of from 20 to 170 degrees in a plan view of the tread portion while the copending claim does not and the co pending claim requires “each of the groove walls includes a plurality of groove wall protruding portions each protruding toward an inside of the circumferential groove from a groove wall reference surface defined as a surface along the tyre circumferential direction at a widest position of a groove width of the circumferential groove,” and “each of the groove wall protruding (Fig. 19. Protrusion 10 in groove 2’)
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeo (US 20180290500 A1) teaches a similar protrusion structure in grooves on a tire tread surface (Figs 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741